United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1545
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

            Ahmad Jasir Rashad, also known as Diamond L. Coleman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: January 8, 2018
                              Filed: April 26, 2018
                                   [Published]
                                 ____________

Before LOKEN, BEAM, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Ahmad Rashad appeals the district court’s denial of an 18 U.S.C. § 3582(c)(2)
sentence reduction based upon Sentencing Guidelines Amendment 782, which in
most cases retroactively reduced the drug quantity determination by two base offense
levels. In 1993, a jury convicted Rashad of conspiracy to distribute cocaine and
cocaine base and conspiracy to commit money laundering. The district court
determined that Rashad’s base offense level was 42 based on the cocaine base for
which he was responsible and sentenced him to life in prison on the drug count and
a concurrent 60 months on the money laundering count.

       In 1997, based on an earlier retroactive amendment to the drug quantity
guidelines, Rashad’s base offense level was reduced to 38, the highest level for 15 to
50 kilograms of cocaine base, and his sentence was reduced to 381 months. In 2009,
the district court denied Rashad’s § 3582(c)(2) motion to reduce his sentence under
Amendment 706, concluding that the amendment did not lower his base offense level.
We summarily affirmed. In 2013, the court denied Rashad’s § 3582(c)(2) motion to
reduce his sentence under Amendment 750, again concluding that his drug quantity
was above the level for revised base offense level 38. Again, we summarily affirmed.

       The district court denied the present motion, finding that Rashad does not
qualify for a § 3582(c)(2) reduction because he “was accountable for 40 kilograms
of cocaine base.” Rashad argues the court erred because his original sentencing
record did not establish that he was responsible for more than 25.2 kilograms of
cocaine base, the minimum quantity for base offense level 38 under Amendment 782.
We disagree. The original sentencing proceedings were extensive, with multiple
addendums to the Presentence Investigation Report (PSR) and two sentencing
hearings. Much of the delay was due to a complex inquiry into the drug quantities
attributable to a far-flung conspiracy and to Rashad’s role in that conspiracy.
Paragraph 40 of the initial PSR explained that Rashad should be held responsible for
“a conservative estimate of 40 kilograms of crack [cocaine].” Rashad objected to that
determination. The government criticized the PSR’s explanation but submitted its
own tabulation attributing 42.4 kilograms of cocaine base to Rashad. At the
conclusion of the final hearing, the district court ruled:

      I believe the conclusions in paragraph 40 are fully supported by credible
      evidence [at trial]. . . . I believe . . . based on the record that it is entirely

                                             -2-
      justified . . . at page 12 of the [PSR] that the amount of 40 kilograms of
      cocaine base is conservative, more than 40 is conservative. . . . [T]he
      challenge to paragraph 40 is denied.

Based on this record, we agree with the district court that Rashad was held
accountable for 40 kilograms of cocaine base at his initial sentencing. A district court
may make supplemental findings in a § 3582(c)(2) proceeding “if the findings are
necessary to deciding the motion and do not contradict any findings made at
sentencing.” United States v. Moore, 706 F.3d 926, 928 (8th Cir.) (emphasis added),
cert. denied, 134 S. Ct. 299 (2013). Here, having found that a finding of 40 kilograms
was made at Rashad’s initial sentencing, the district court properly declined his
invitation to revisit that finding and concluded that Amendment 782 did not affect his
base offense level of 38.

      The Order of the district court dated February 22, 2017, is affirmed.
                      ______________________________




                                          -3-